Exhibit 10.29

 

EMPLOYMENT AGREEMENT

 

BETWEEN

 

TEAMBANK, N.A.

 

AND

 

CAROLYN SUE JACOBS

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

Section

 

 

1.

Term of Agreement and Definitions

 

 

2.

Entire Agreement

 

 

3.

Validity

 

 

4.

Paragraphs and other headings

 

 

5.

Successors

 

 

6.

Designation of beneficiaries

 

 

7.

Duties

 

 

8.

Salary, Bonus, Benefits, Additional Compensation

 

 

9.

Protection of Company’s Interests

 

 

10.

Termination by Company

 

 

11.

Termination by Executive

 

 

12.

Consequences of Breach

 

 

13.

Mitigation and Offset

 

 

14.

Tax “Gross-Up” Provision

 

 

15.

Remedies

 

 

16.

Binding Agreement

 

 

17.

Arbitration

 

--------------------------------------------------------------------------------


 

18.

Amendment; Waiver

 

 

19.

Governing Law

 

 

20.

Notices

 

 

21.

Signatures

 

--------------------------------------------------------------------------------


 

EMPLOYMENT AGREEMENT

BETWEEN

TEAMBANK, N.A.

AND

CAROLYN SUE JACOBS

 

This Agreement is made this 1st day of January, 2003 between TeamBank, N.A., a
National

Association located in Pola, Kansas (“Company”) and Carolyn Sue Jacobs 
(“Executive”).

A.                                   Executive is employed as Senior Vice
President and Trust Officer and Administrator for the Team Financial, Inc.
Employee Stock Ownership Plan (ESOP) for whom TeamBank, N.A. is the agent, has
rendered valuable services to Company and has acquired an extensive background
in and knowledge of Company’s business.

B.                                     Company desires to continue the services
of Executive, and Executive desires to

continue to serve Company as Senior Vice President and Trust Officer of
TeamBank, N.A. and Administrator for the ESOP.

 

In consideration of the foregoing recitals and the agreements set forth herein,
Company and Executive agree as follows:

 

1.                                      Term of Agreement and Definitions:

 

1.0                               Terms of Agreement:  Company shall employ
Executive and Executive accepts such Employment for a term

beginning on the date of this Agreement and ending the 31st day of December,
2005, subject to the terms and conditions set

forth herein, unless earlier termination of the agreement shall occur in
accordance with the subsequent provisions set forth

herein.

 

1.1                               Automatic Extension of Agreement Term: 
Notwithstanding the foregoing, if this Agreement shall not have been terminated
in accordance with the provisions herein on or by the 31st day of December,
2005; the term of this Agreement shall be extended automatically without further
action by either party such that at every moment of time thereafter, the term
shall be one year.

 

Provided, however, during such period of automatic extension of the term, this
Agreement may be terminated in accordance with the termination provisions of
this Agreement as set forth in Sections 10 and 11.

 

1.2                               Definitions:  The following definitions shall
be used in the interpretation of this Agreement.

 

1.2.1                     Employment on an active full time basis means the
Executive’s professional services shall be substantially devoted to Company. 
Although prior approval by the Company of Executive’s employment by third
parties is not required, the Company shall have the right to review any
employment of Executive by any entity and shall have the

 

right to require Executive to abandon any unsuitable employment as may be
determined by Company or any activities competitive with Company.  The term
“active full time

 

2

--------------------------------------------------------------------------------


 

basis” includes the requirement that Executive refrain from any activities which
interfere with Executive’s Company duties.

 

1.2.2                     Year, Month, Week and Day, unless otherwise provided
in this agreement, the word “year” shall be construed to mean a calendar year of
365 days, the word “month” shall be construed to mean a calendar month, the work
“week” shall be construed to mean a calendar week of 7 days, and the word “day”
shall be construed to mean a period of 24 hours running from midnight to
midnight.

 

1.2.3                     Annual Base Salary is the sum of money regularly paid
by Company to Executive each year of the term of this Agreement pursuant to
provisions of Section 8.0 of this Agreement.

 

1.2.4                     Customary payroll practices are those policies and
procedures routinely followed by the Company concerning the time and method of
payment of compensation to its employees as may from time to time be adopted by
the Company during course of this Agreement.

 

1.2.5                     Company policies are those written policies adopted by
the Company and/or customary practices routinely followed by the Company which
may from time to time be adopted by the Company during the course of the
Agreement.  The parties acknowledge the Company may from time to time reasonably
enact new policies or alter existing policies.

 

1.2.6                     Organization as used herein shall be broadly defined
to include any business, civic or community group or entity.

 

1.2.7                     Wilful Misconduct is any act performed with a designed
purpose or intent on the part of a person to do wrong.

 

1.2.8                     Gross misappropriation of funds shall be any
misappropriation of company funds by any means which is intentional and not of
an inconsequential nature or amount.

 

2.                                      Entire Agreement

 

2.0                           With respect to the matters specified herein, this
Agreement contains the entire agreement between the parties and supersedes all
prior oral and written agreements,  under standings and commitments between the
parties.  This Agreement shall not affect the provisions of any other
compensation, retirement or other benefit programs of Company to which Executive
is a party or of which Executive is a beneficiary.

 

3.                                      Validity

 

3.0                               In the event that any provision of this
Agreement is held to be invalid, void or unenforceable, the same shall not
affect, in any respect whatsoever, the validity of any other prevision of the
Agreement.

 

4.                                      Paragraphs and other headings

 

4.0                               Paragraphs and other headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

3

--------------------------------------------------------------------------------


 

5.                                      Successors

 

5.0                               The rights and duties of a party hereunder
shall not be assignable by that party; provided, however, that this Agreement
shall be binding upon and inure to the benefit of any successor of Company, and
any such successor shall be deemed substituted for Company under the terms of
this Agreement.  The term “successor” as used herein shall include any person,
firm, corporation or other business entity which at any time, by merger,
purchase or otherwise, acquires all or substantially all of the assets or
business of Company.

 

6.                                      Designation of beneficiaries

 

6.0                               If Executive should die during the term of
this Agreement all sums due to Executive hereunder shall be paid as designed by
Executive on the attached Beneficiary Designation Form.

 

6.1                               The spouse of the Executive shall join in any
designation of a beneficiary other than the spouse.

 

6.2                               If Executive wholly fails to designate a
beneficiary as provided for in this paragraph, or if the Executive’s spouse at
the time of his death shall not have joined in the designation of a beneficiary,
then the sums due Executive shall be paid to his estate.

 

7.                                      Duties

 

7.0                               Company employs Executive upon an active
full-time basis, as Senior Vice President and Trust Officer and Administrator
for the ESOP  subject to the order and direction of the President of Company.

 

7.1                               During the term of this Agreement Executive
shall devote substantially all of his time, attention, and best efforts to the
business of Company.  Executive shall perform such duties and shall exercise
such power and authority as delegated by the President from time to time,
provided that such duties are commensurate with the position of Senior Vice
President and Trust Officer and Administrator for the ESOP.  Executive may
engage in other nonbusiness activities such as charitable, educational,
religious and similar types of activities so long as such activities do not
prevent the performance of Executive’s duties herein or conflict in any material
way with the business of Company.  Notwithstanding the above, Executive shall be
permitted to serve as a Director or Trustee of other organizations, in
accordance with the policies of Company.

 

7.2                               The duties of Executive shall be defined using
a written job definition, developed by the President.  The President shall
consult with Executive in the development of the written job definition. 
Executive and said written job definition shall be subject to any systematic
evaluation system(s) that the Company may from time to time employ.

 

7.3                               Executive’s duties shall be performed
principally at Company’s headquarters, located in Paola, Kansas.  During the
term of the Agreement it is understood that Company expects to maintain its
principal place of business in Paola, Kansas.

 

4

--------------------------------------------------------------------------------


 

8.                                      Salary, Bonus, Benefits, Additional
Compensation

 

8.0                               Annual Base Salary.

 

Executive shall receive an annual base salary of  $91,690.32 payable according
to the customary payroll practices of Company and subject to all required
withholding taxes.  The President, in the President’s discretion, may increase
this annual base salary upon relevant circumstances.  Executive will be reviewed
at least annually.  Any increase in annual base salary awarded by the President,
will constitute a new annual base salary for the purpose of the Agreement.

 

8.1                               Bonus

 

8.1.1                     Standard Company Bonuses.  Executive shall be eligible
to receive, in addition to his salary, any contributions or sums specified as
additional compensation through any established plan or policy of Company which
is available to senior executives as compensation over and above established
salaries.

 

8.1.2                     Annual Executive Bonus.  In addition, Executive shall
be entitled to receive a yearly annual bonus.  The amount of such bonus shall be
based upon criteria established by the President and may include either or both
stock and cash.  Provided, however, such bonus shall not exceed fifty percent
(50%) of Executive’s annual base salary in effect for the period for which the
bonus is granted.  During the term of this Agreement, the yearly annual bonus
shall be paid not later than January 31 of the calendar year following annual
bonus year.

 

8.2                               Benefits

 

8.2.0                     Executive shall be entitled to receive all benefits
generally made available to executives of Company as may from time to time be in
effect.

 

8.2.1                     Executive shall be entitled, in addition to life
insurance coverage in effect for all employees, to a life insurance policy in
the amount of $110,000.00 with all premiums paid by Company.

 

8.2.2                     Executive shall be entitled to participate, during the
term of the Agreement, under the terms and conditions thereof, in any group
life, medical, dental or other health

 

and welfare plans generally available to management personnel of Company which
may be in effect from time to time; provided that nothing herein shall require
the Company to establish or maintain such plans.

 

8.2.3                     Executive Expenses.  Executive shall be entitled to
reimbursement for business expenses.  Executive shall be expected to incur
various business expenses customarily incurred by persons holding like
positions, including but not limited to traveling, entertainment and similar
expenses, all of which are to be incurred by Executive for the benefit of
Company.  Executive shall be subject to Company’s policies regarding the
reimbursement and non-reimbursement of said expense.  Executive acknowledges
that Company policies do not necessarily provide for the reimbursement of all
expenses..

 

5

--------------------------------------------------------------------------------


 

8.2.4                     Accounting.  Executive shall account to the Company
for any reimbursement or payment of such expenses in such a manner as Company
practices may from time to time require.  Subject to Company’s policy regarding
the payment of reimbursable expenses, Company shall reimburse Executive for such
expenses from time to time, at Executive’s request.

 

8.2.5                     Company shall indemnify and hold Executive harmless
for any legal fees and expenses incurred by Executive in the performance of his
duties as a result of civil or criminal actions against him in accordance with
the indemnification provisions of the Articles of Incorporation and bylaws of
Company.

 

8.2.6                     During (i) the term of this Agreement, (ii) the twelve
month period following the termination of this Agreement as a result of death,
(iii) the twelve month period following the termination of this Agreement as a
result of disability, (iv) a three year period following termination of this
Agreement by Executive for material breach or good cause, and (v) a three year
period following a termination of this Agreement by Company without cause,
Company shall pay to Executive, or his estate if he be deceased, a sum as
reimbursement for reasonable out-of-pocket expenses incurred for third-party
professional financial and tax advice provided by a licensed professional of
Executive’s choice.  Provided, however, that in (i) above, the sum shall not
exceed fifteen percent (15%) of Executive’s annual base salary for that year;
(ii) above, the sum shall not exceed twenty five percent (25%) of Executive’s
annual base salary for that year; (iii), (iv), and (v) above, the sum shall not
exceed twenty five percent (25%), each year, of executive’s annual base salary
at the time of his disability or time of termination.

 

8.3                               Additional Compensation.

 

Executive shall be eligible to receive, in addition to his salary, any
contributions or sums specified for additional compensation through any
established plan or policy of the Company which is available to senior
executives as compensation over and above established salaries, including but
not limited to stock options.

 

8.4                               Tax Liability.

 

Any tax liability which these benefits create for Executive will be the sole
responsibility of Executive.

 

9.                                      Protection of Company’s Interests

 

9.0                               During the term of this Agreement Executive
shall not directly or indirectly engage in competition with, or not own any
interest in any business which competes with, any business of Company; provided,
however, that the provisions of tThis  Section 9 shall not prohibit Executive’s 
ownership of not more than five percent (5%) of voting stock of any publicly
held corporation.

 

6

--------------------------------------------------------------------------------


 

9.1                               Except for actions taken in the course of
Executive’s employment hereunder, at no time shall Executive divulge, furnish or
make accessible to any person any information of a confidential or proprietary
nature obtained by him while in the employ of Company.  Upon termination of
Executive’s  employment by Company, Executive shall return to Company all such
information which exists in writing or other physical form and all copies
thereof in Executive’s  possession or under Executive’s  control.

 

9.2                               Company, its successors and assigns, shall, in
addition to Executive’s services, be entitled to receive and own all of the
results and proceeds of said services (including, without limitation, literary
material and other intellectual property) produced or created during the term of
Executive’s employment hereunder.  Executive will, at the request of Company,
execute such assignments, certificates or other instruments as Company may from
time to time deem necessary or desirable to evidence, establish, maintain,
protect, enforce or defend its right or title to any such material.

 

10.                               Termination by Company

 

10.0                      Company shall have the right to terminate this
Agreement under the following

circumstances:

(i)                                     Upon the death of Executive;

(ii)                                  Upon the disability of Executive;

(iii)                               Upon material breach or good cause; and

(iv)                              Upon written notice by Company without cause.

(v)                                 Upon written notice by Company, during the
period of automatic extension of the term, of Company’s intention to have this
Agreement expire in one year.

 

10.1

If Executive dies before his employment with Company is otherwise terminated,
Executive’s designated beneficiary, or in the absence of a designated
beneficiary, the estate of the Executive, will receive all sums due under the
Split Dollar Agreement and Deferred Compensation Agreement between Executive and
TeamBank, N. A. then in existence.  In the event the total amount paid to the
beneficiaries or the estate of Executive is less than $300,000.00, Company shall
pay to the designated beneficiary of Executive, or in the absence of a
designated beneficiary, to the estate of Executive, as soon as reasonably
practical, a sum equal to the difference between the total amount paid under the
Split Dollar Agreement and $300,000.00.  Under this section it is the intent of
the Company and Executive that the Executive’s beneficiary, or in the absence of
a designated beneficiary, to the estate of Executive, receive in total death
benefits shall not be less than $300,000.00. Company may purchase life insurance
to cover all or any part of its obligations contained in this section. Executive
agrees to take a physical examination to facilitate the Company’s purchase of
such insurance.  In the event that Executive is uninsurable, Company may elect
to disperse any funds owed by Company under this section in equal monthly
payments over the remaining period of the year of Executive’s death, or if less
than six (6) months, over a period of twelve (12) consecutive months. 
Executive’s dependents will also be entitled to:

 

7

--------------------------------------------------------------------------------


 

(i)                                     All Company insured and self insured
medical and dental plans in which Executive was participating immediately prior
to termination, provided, however, that if Company so elects, or such continued
participation is not possible under the general terms and conditions of such
plans or under such policies, Company shall, in lieu of the foregoing, arrange
to have issued for the benefit of Executive’s dependents equivalent benefits (on
an after-tax basis); provided, further that, in no event shall Executive’s
dependents be required to pay any premiums or other charges in an amount greater
than that which Executive would have paid in order to participate in Company’s
plans and policies.

 

Entitlement (i) above shall be maintained in effect for the continued benefit of
Executive’s dependents for a period of six (6) months after the date of
termination due to death.

 

10.2                        For the purposes of this Agreement, Executive shall
be deemed to have become disabled, if, during any year of the term of this
Agreement, because of ill health, physical or mental impairment, or for other
causes beyond Executive’s control, Executive shall have been continuously unable
or unwilling, or shall have failed to perform Executive’s  duties under this
Agreement for ninety (90) consecutive days, or if, during any calendar year of
the term of this Agreement, Executive shall have been unable or unwilling or
shall have failed to perform Executive’s duties for a total period of one
hundred eighty (180) days, irrespective of whether or not such days are
consecutive.   With respect to any termination by Company for disability, the
specifics of the basis of termination shall be communicated to Executive in
writing at least thirty (30) days before the date on which the termination is
proposed to take effect.  Executive shall have until the effective date of the
notice to cure or remedy such disability and or correct the misconception of the
disability.  If this Agreement is terminated for disability, any question as to
the existence of the Total and Permanent disability of Executive as to which
Executive and Company cannot agree shall be determined in writing by a qualified
independent physician mutually acceptable to Executive and Company.  If
Executive and Company cannot agree as to a qualified independent physician, each
shall appoint such a physician and those two physicians shall select a third who
shall make such determination in writing.  If there is a disagreement between
Executive and Company as to the disability of Executive, the effective date of
the termination will be extended a reasonable time to allow for a determination
by a physician, as described above.  Any refusal by Executive to submit to a
medical examination for the purpose of certifying disability under this section
shall be deemed to constitute evidence of Executive’s disability.  If Executive
is disabled before Executive’s employment with Company is otherwise terminated,
Company shall continue to pay the current annual base salary for the remainder
of the contract to the Executive, or if the Executive is totally incapacitated,
to Executive’s appointed guardian, at the time she is determined to be
disabled.  Whenever compensation is payable to Executive hereunder, during a
time when Executive is disabled, pursuant to the terms of any insurance provided
by Company, the compensation payable to Executive hereunder shall be inclusive
of any such disability insurance and shall not be in addition thereto.  If this
agreement is terminated for disability Executive shall also be entitled to:

 

(i)                                     All Company insured and self insured
medical and dental plans in which Executive was participating immediately prior
to termination paid for by the company for a period of one year provided,
further that, in no event shall Executive be required to pay any premiums or
other charges in an amount greater than that which Executive would have paid in
order to participate in Company’s plans and policies..

 

8

--------------------------------------------------------------------------------


 

(ii)                                  The group individual life insurance
policies of Company then in effect for Executive; provided, further that, in no
event shall Executive be required to pay any premiums or other charges in an
amount greater than that which Executive would have paid in order to participate
in Company’s plans and policies.

(iii)                               All such Bonuses and Other Compensation as
provided for in Section 8 above, it being understood, however, that all such
payments due, if made pursuant to this clause shall be paid in cash within
thirty (30) days of the date of termination.  All stock options granted by
Company to Executive under any provision of Section 8 or granted by Company to
Executive prior to the date hereof will accelerate and become immediately
exercisable;

 

10.3                        For purposes of this Agreement, material breach and
good cause shall mean willful misconduct in following the legitimate directions
of the President; commission of a significant act of dishonesty, deceit or
breach of fiduciary duty in the performance of Executive’s duties; gross
misappropriation of Company funds or property; habitual drunkenness; excessive
absenteeism not related to illness, sick leave or vacations.  Provided, however,
Executive shall be entitled to notice of any acts which the President considers
to be misconduct or excessive absenteeism as described in this paragraph.  Such
notice shall include the specifics of the basis for possible termination and
shall be communicated to Executive in writing at least thirty (30) days prior to
any such intended termination.  Prior to any such termination, if requested
before the effective date of the intended termination, Executive shall be given
a reasonable period of time in which to show that Executive has corrected any
specified deficiencies.  Upon the cure or remedy of such deficiencies, Company
shall rescind its notice of termination.  If there is any question about the
effective correction of the deficiencies, a decision will be sought from a
lawyer agreed to by Company and Executive.  If Company and Executive can not
agree on a lawyer, each will pick a lawyer who will together pick a lawyer who
will render a decision.

 

If this Agreement is terminated for material breach or good cause, Executive
shall be entitled to:

(i)                                     All Company insured and self insured
medical and dental plans in which Executive was participating immediately prior
to termination; and

(ii)                                  The group individual life insurance and
disability insurance policies of Company then in effect for Executive;

provided, however, that if Company so elects, or such continued participation is
not possible under the general terms and conditions of such plans or under such
policies, Company shall, in lieu of the foregoing, arrange to have issued for
the benefit of Executive and Executive’s dependents equivalent benefits (on an
after-tax basis); provided, further that, in no event shall Executive be
required to pay any premiums or other charges in an amount greater than that
which Executive would have paid in order to participate in Company’s plans and
policies.

Entitlements of (i) and (ii) of this section shall be maintained in effect for
the continued benefit of the Executive and his dependents for a period of six
(6) months after the date of termination or until the commencement of each
equivalent benefit from Executive’s new employer, but not to be provided longer
than six (6) months.

 

10.4                           Company shall be entitled to terminate this
Agreement without cause upon ninety (90) days written notice to Executive.  If
Company shall so terminate this agreement, Executive shall be entitled to:

(i)                                     All Company insured and self insured
medical and dental plans in which Executive was participation immediately prior
to termination; and

(ii)                                  The group individual life insurance and
disability insurance policies of

 

9

--------------------------------------------------------------------------------


 

Company then in effect for Executive;

provided, however, that if Company so elects, or such continued participation is
not possible under the general terms and conditions of such plans or under such
policies, Company shall, in lieu of the foregoing, arrange to have issued for
the benefit of Executive and Executive’s dependents equivalent benefits (on an
after-tax basis); provided, further that, in no event shall Executive be
required to pay any premiums or

 

other charges in an amount greater than that which Executive would have paid in
order to participate in Company’s plans and policies.

 

Entitlements of (i) and (ii) of this section shall be maintained in effect for
the continued benefit of Executive and his dependents for a period of two (2)
years after the date of termination or until the commencement of each equivalent
benefit from Executive’s new employer, but not to be provided longer than two
(2) years after the date of termination.

(iii)                               A cash payment equal to the present value
(based on a discount rate of

9%) of Executive’s annual base salary hereunder for the remainder of the term of
the Agreement, or for one (1) year, which ever is longer, payable within thirty
(30) days of the date of such termination;

(iv)                              All such Bonuses and Other Compensation as
provided for in Section 8

above, it being understood, however, that all such payments due, if made
pursuant to this clause shall be paid in cash within thirty (30) days of the
date of termination.  All stock options granted by Company to Executive under
any provision of Section 8 or granted by Company to Executive prior to the date
hereof will accelerate and become immediately exercisable;

(v)                                 A sum as reimbursement for reasonable
out-of-pocket expenses incurred for third-party professional financial and tax
advice provided by a licensed professional of Executive’s choice for a period of
one (1) year after date of termination, sum not to exceed twenty five percent
(25%) of Executive’s annual base salary, as provided in Section 8:

(vi)                              A sum as reimbursement for reasonable
our-of-pocket expenses incurred for out-placement advice and counseling provided
by a professional placement agency and/or recruiter of Executive’s choice for a
period of twelve (12) months after date of termination, sum not to exceed fifty
percent (50%) of Executive’s annual base salary, as provided in Section 8;

 

10.5                        Company shall be entitled to terminate this
Agreement during the period of automatic extension of the term as set forth in
Section 1.1, by giving written notice to Executive of the Company’s intention to
have the term of this Agreement expire one year from the date of such
notification.  If company shall so terminate this agreement, Executive shall be
entitled only to those benefits provided under existing law.

 

10.6                        Company may purchase life insurance to cover all or
any part of its obligations contained in this paragraph and Executive agrees to
take a physical examination to facilitate the placement of such insurance.  In
the event that Executive is uninsurable, Company may elect to disperse the funds
due in equal monthly payments over the remaining period of the year due, or if
less than six (6) months, over a period of twelve (12) consecutive months.

 

11.                               Termination by Executive

 

10

--------------------------------------------------------------------------------


 

11.0                        Executive shall have the right to terminate this
Agreement under the following circumstances:

(i)                                     Upon material breach or good cause; and

(ii)                                  Upon written notice to the President
without cause.

 

11.01                 For purposes of this Agreement, a material breach by
Company of the terms of this Agreement shall entitle Executive, upon written
notice to Company, to terminate his services under this Agreement effective
thirty (30) days from and after receipt of such notice by Company.  Such notice
shall include a specific description of such breach and Company shall have until
the effective date of the notice to cure or remedy such breach. Upon the cure or
remedy of such breach, Executive shall rescind Executive’s notice of
termination.  For purposes of this Agreement, a termination for good cause by
Executive shall be based upon the following action by the Company: a failure,
without good cause to continue Executive as Senior Vice President and Trust
Officer and Administrator of the ESOP; a failure, without good cause to continue
to vest Executive with the power and authority of Senior Vice President and
Trust Officer and Administrator of the ESOP; the loss, without good cause or
Executive’s consent, of any significant duties or responsibilities attending
such offices.  Provided, however, Executive’s title, duties and responsibilities
shall be deemed to be altered with good cause by the President if Company is (or
substantially all of its assets are) sold to or combined with another entity and
Executive shall thereafter continue to have the same significant duties and
responsibilities with respect to Company’s continuing business and with a like
Agreement, for a term no less than that of this Agreement.  Upon the occurrence
of any happening which would authorize Executive to terminate Executive’s
employment for good cause, Executive shall notify the President in writing
within sixty (60) days following such occurrence or Executive shall be deemed to
have waived his right to terminate this Agreement for such occurrence.  The
President shall have until the effective date of the notice to cure or remedy
such good cause occurrence.  Upon the cure or remedy of such good cause
occurrence, the Executive shall rescind Executive’s notice of termination.  Upon
termination of employment by Executive for material breach or good cause,
Executive shall be entitled to:

(i)                                     All Company insured and self insured
medical and dental plans in which Executive was participating immediately prior
to termination; and

(ii)                                  The group individual life insurance and
disability insurance policies of Company than in effect for Executive;

provided, however, that if company so elects, or such continued participation is
not possible under the general terms and conditions of such plans or under such
policies, Company shall, in lieu of the foregoing, arrange to have issued for
the benefit of Executive and Executive’s dependents equivalent benefits (on an
after-tax basis); provided, further that, in no event shall Executive be
required to pay any premiums or other charges in an amount greater than that
which Executive would have paid in order to participate in Company’s plans and
policies.

 

Entitlements of (i) and (ii) of this section shall be maintained in effect for
the continued benefit of Executive and Executive’s dependents for a period of
one (1) year after the date of termination or until the commencement of each
equivalent benefit from Executive’s new employer, but not to be provided longer
than one (1) year after the date of termination.

(iii)                               A cash payment equal to the present value
(based on a discount rate of

 

11

--------------------------------------------------------------------------------


 

9%) of Executive’s base salary hereunder for the remainder of the term of the
Agreement, or for one (1) year, which ever is longer, payable within thirty (30)
days of the date of such termination;

(iv)                              All such Bonuses and Other Compensation as
provided for in Section 8 above, it being understood, however, that all such
payments due, if made pursuant to this clause shall be paid in cash within
thirty (30) days of the date of termination.  All stock options granted by
Company to Executive under any provision of Section 8 or granted by Company to
Executive prior to the date hereof will accelerate and become immediately
exercisable;

(v)                                 A sum as reimbursement for reasonable
out-of-pocket expenses incurred for third-party professional financial and tax
advice provided by a licensed professional of Executive’s choice for a period of
one (1) year after date of termination, sum not to exceed twenty five percent
(25%) of Executive’s annual base salary, as provided in Section 8;

(vi)                              A sum as reimbursement for reasonable
out-of-pocket expenses incurred for out-placement advice and counseling provided
by a professional placement agency and/or recruiter of Executive’s choice for a
period of twelve (12) months after date of termination, sum not to exceed fifty
percent (50%) of Executive’s annual base salary, as provided in Section 8;

 

11.02                 Executive shall be entitled to terminate this Agreement
without cause upon ninety (90) days written notice to Company.  If Executive
shall so terminate this agreement, Executive shall be entitled only to those
benefits provided under existing law.

 

11.4                        If Company is (or substantially all of its assets
are) sold to or combined with another entity, Executive shall have the exclusive
right and option to approve any resulting salary, benefits, title, duties and/or
responsibilities of Executive if the entity offers Executive continuing
employment with the entity or in the alternative Executive shall be entitled to
terminate this Agreement for good cause and shall have all of the entitlements
set forth in Section 11.1 (i) through (ix) except the entitlement provided for
in (iv) which shall be void in these circumstances and the following shall be
substituted therefore; “(iv) A cash payment equal to the present value (based
upon a discount rate of 9%) of Executives base after-tax salary hereunder for
the remainder of the term of this Agreement, or for three (3) years, which ever
is longer, payable within thirty days of the date of such termination.”

Executive shall also be entitled to:

(i)                                     All Company insured and self insured
medical and dental plans in which Executive was participating immediately prior
to termination; and

(ii)                                  The group individual life insurance and
disability insurance policies of Company then in effect for  Executive;
provided, however, that if Company so elects, or such continued participation is
not possible under the  general terms and conditions of such plans or under such
policies, Company shall, in lieu of the foregoing, arrange ] to have issued for
the benefit of Executive and Executive’s dependents equivalent benefits (on an
after-tax basis); rovided, further that, in no event shall Executive be required
to pay any premiums or other charges in an amount  greater than that which
Executive would have paid in order to participate in Company’s plans and
policies.

 

Entitlement of (i) and (ii) of this section shall be maintained in effect for
the continued benefit of Executive and his dependents for a period of three (3)
years after the date of

 

12

--------------------------------------------------------------------------------


 

termination or until the commencement of each equivalent benefit from
Executive’s new employer, but not to be provided longer than three (3) years
after the date of termination.

 

(iii)                               All such Bonuses and Other Compensation as
provided for in Section 8 above, it being understood, however, that all such
payments due, if made pursuant to this clause shall be paid in cash within
thirty (30) days of the date of termination.  All stock options granted by
Company to Executive under any provision of Section 8 or granted by Company to
Executive prior to the date hereof will accelerate and become immediately
exercisable;

(iv)                              A sum as reimbursement for reasonable
out-of-pocket expenses incurred for third-party professional financial and tax
advice provided by a licensed professional of Executive’s choice for a period of
three (3) years after the date of termination, sum not to exceed, in any one
year, twenty-five percent (25%) and in the aggregate, seventy-five percent (75%)
of Executive’s base salary, as provided in Section 8;

(v)                                 A sum as reimbursement for reasonable
out-of-pocket expenses incurred for out-placement advice and counseling provided
by a professional placement agency and/or recruiter of Executive’s choice for a
period of twelve (12) months after date of termination, sum not to exceed fifty
percent (50%) of Executive’s base salary, as provided in Section 8;

 

12.                               Consequences of Breach

 

12.0                        If this Agreement is terminated pursuant to Section
11.01 hereof, or if Company shall terminate Executive’s employment under this
Agreement in any other way that is a breach of this Agreement by Company, the
following shall apply:

(i)                                     The parties believe that because of the
limitations of Section 11 the payments to Executive do not constitute “Excess
Parachute Payments” under Section 280G of the Internal Revenue Code of 1954, as
amended (the “Code”).  Notwithstanding such belief, if any benefit under the
preceding paragraph is determined to be an “Excess Parachute Payment” Company
shall pay Executive an additional amount (“Tax Payment”) such that (x) the
excess of all Excess Parachute Payments (including payments under this sentence)
over the sum of excise tax thereon under section 4999 of the Code and income tax
thereon under Subtitle A of the Code and under applicable state law is equal to
(y) the excess of all Excess Parachute Payments (excluding payments under this
sentence) over income tax thereon under Subtitle A of the Code and under
applicable state law.

 

13.                               Mitigation and Offset

 

13.0                        Executive shall not be required to mitigate the
amount of any payment  provided for in this Agreement by seeking employment or
otherwise, nor to offset the amount of any payment provided for in this
Agreement by amounts earned as a result of Executive’s employment or
self-employment during the period he is entitled to such payment.

 

14.                               Tax “Gross-Up” Provision

 

14.0                        If any payment due Executive under this Agreement
results in Executive’s liability for an excise tax (“parachute tax”) under
Section 49 of the Internal Revenue Code of 1986, as amended (the “Code”), the
Company will pay to Executive, after deducting any Federal, state or local
income tax imposed on the payment, an amount

 

13

--------------------------------------------------------------------------------


 

sufficient to fully satisfy the “parachute tax” liability.  Such payment shall
be made to Executive no later than thirty (30) days prior to the due date of the
“parachute tax.”

 

15.                               Remedies

 

15.0                        Company recognizes that because of Executive’s
special talents, stature and opportunities in the financial services industry,
in the event of termination by Company hereunder (except under Section 10.0), or
in the event of termination by Executive under Section 11, before the end of the
agreed term, Company acknowledges and agrees that the provisions of this
Agreement regarding further payments of base salary, bonuses and the
exerciseability of stock options constitute fair and reasonable provisions for
the consequences of such termination, do not constitute a penalty, and such
payments and benefits shall not be limited or reduced by amounts Executive might
earn or be able to earn from any other employment or ventures during the
remainder of the agreed term of this Agreement.

 

16.                               Binding Agreement

 

16.0                        This agreement shall be binding upon and inure to
the benefit of Executive, Executive’s heirs, distributes and assigns and
company, its successor and assigns.  Executive may not, without the express
written permission of the Company assign or pledge any right or obligations
hereunder to any person, firm or corporation.

 

17.                               Arbitration

 

17.0                        Company and Executive agree that any dispute or
claim concerning this Agreement, or the terms and conditions of employment under
this Agreement, shall be settled by arbitration.  The arbitration proceedings
will be conducted under the Commercial Arbitration Rules of the American
Arbitration Association in effect at the time a demand for arbitration under the
Rules is made.  The decision of the arbitrators, including determination of the
amount of any damages suffered, will be exclusive, final and binding on Company
and Executive, their heirs, executors, administrators, successors and assigns. 
Each party will bear that party’s own expenses in the arbitration proceedings
for arbitrators’ fees and attorney fees, for that party’s witnesses, and other
expenses of presenting the case.  Other arbitration costs, including
administrative fees and fees for records or transcripts, will be borne equally
by Company and Executive.

 

18.                               Amendment; Waiver

 

18.0                        This instrument contains the entire agreement of the
parties with respect to the employment of Executive by Company and supersedes
any prior Agreement between Company and Executive (it being understood, however,
that this agreement shall not affect any stock options granted to Executive
prior to the date hereof).  No amendment or modification of this Agreement shall
be valid unless evidenced by a written instrument executed by the parties
hereto.  No waiver by either party of any breach by the other party of any
provision or condition of this Agreement shall be deemed a waiver of any similar
or dissimilar provision or condition at the same or any prior or subsequent
time.

 

19.       Governing Law

 

19.0                        This Agreement shall be governed by and construed in
accordance with the laws of thee State of Kansas.

 

20.       Notices

 

14

--------------------------------------------------------------------------------


 

20.0                        All notices which a party is required or may desire
to give to the other party under or in connection with this Agreement shall be
given in writing by addressing the same to the other party as follows:

If to Executive, to:

Carolyn Sue Jacobs

807 East Osage

Paola, Kansas 66071

 

If to Company, to:

TeamBank, N.A.

President

One South Pearl, P.O. Box 369

Paola, Kansas 66071

 

or at such other place as may be designated in writing by like notice.  Any
notice shall be deemed to have been given within forty-eight (48) hours after
being addressed as required herein and deposited, first-class postage prepaid,
in the United States mail.

 

IN WITNESS THEREOF, the parties have executed this agreement this            day
of                    , 2003, effective as of the day and year first above
written.

 

 

 

TeamBank, N.A. (Company)

 

 

 

By:

 

 

 

President

 

 

 

 

Carolyn Sue Jacobs

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Executive

 

This Agreement made this                        Day of
                           , 19   , by and between Team Financial, Inc. (TFI), a
Kansas Corporation, (“Company”) and TeamBank, N.A., a National Association
(“Agent”).

 

Company, an ESOP organization, is engaged in the business of providing financial
services and desires to engage the Agent for the Administration of the Team
Financial, Inc. ESOP Plan (Plan).

 

In consideration of the mutual terms, conditions and covenants hereinafter set
forth, the parties agree as follows:

 

The Company engage the Agent for the purpose of administration of the Plan.

 

The duties and responsibilities of the Agent shall be to provide or arrange to
be provided all administrative services  associated with the timely
administration of the Plan and the Agent shall devote such time and effort as
are required  to effectively satisfy all assigned duties and responsibilities. 
The specific duties, responsibilities and reporting  obligations are assigned in
the matrix of responsibilities derived by the Advisory Board of the Trustee
which are  attached as a separate document.

 

This Agreement shall continue in full force and effect until terminated, in
writing, by either party.  This agreement may be terminated by either party: (i)
Agent may terminate this agreement during the ninety  (90) day period  following
the annual company meeting and at no other time, with written notice to Company,
certified mail, return  receipt requested; (ii) Company may terminate this
agreement at any time with thirty (30) days’ written notice of  the Agent,
certified mail, return receipt requested.

 

For the services performed hereunder the Agent shall receive a fee as annually
negotiated by Company and Agent.

 

The Agent shall not represent any company engaged in the same business as the
Company during the term of this agreement not for a period of twelve (12) months
thereafter if the Agent terminates this agreement.

 

Agent shall continue to employ SVP Trust Officer, Carolyn Jacobs, to accomplish
the purposes of this agreement.  Said employee or any other Agent employee shall
not be deemed to be an employee of Company and Agent shall be responsible for
all aspects of employment and compensation of said employees.

 

The SVP Trust Officer shall be authorized to contract all outside services for
Company that are needed to successfully carry out the administration of Plan. 
Company shall provide Agent a budget sufficient to accomplish assigned duties
and responsibilities.

 

It is intended that Agent shall be an independent contractor.  Nothing contained
in this agreement is intended or shall be construed to constitute the Agent as a
partnership, joint venture, or employee relationship between Company and Agent.

 

Nothing contained in this agreement shall be construed to relieve Company of its
responsibilities of satisfying the terms and conditions of the Plan.

 

Intending to be legally bound, the parties have signed this Agreement as of the
date first above written.

 

 

 

 

 

Team Financial, Inc.

 

 

 

 

By

 

 

 

Robert Weatherbie

 

 

 

 

 

TeamBank, N.A.

 

 

 

 

By

 

 

 

 

 

 

 

 

Rick Bartley

 

 

--------------------------------------------------------------------------------